869 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Miles TYE, Defendant-Appellant.
No. 88-4066.
United States Court of Appeals, Sixth Circuit.
Feb. 8, 1989.

Before MERRITT and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
The defendant appeals the district court's order denying his motion for bail pending sentencing following his conviction for conspiracy to distribute cocaine, in violation of 21 U.S.C. Sec. 846, and unlawful distribution of cocaine in violation of 21 U.S.C. Sec. 841(a)(1).  The defendant now renews his motion for release pending sentencing with this Court, asserting that the district court has not timely complied with this Court's order of December 19, 1988, that the district court provide a statement of reasons why release was denied.  On January 10, 1989, the district court entered an order addressing its denial of release pending sentencing.


2
18 U.S.C. Sec. 3143(a) provides:  "The judicial officer shall order that a person who has been found guilty of an offense and who is waiting imposition or execution of sentence ... be detained, unless the judicial officer finds by clear and convincing evidence that the person is not likely to flee or pose a danger to the safety of any other person or the community if released under section 3142(b) or (c)."    Our review of the record discloses that defendant has not made the requisite showing by clear and convincing evidence.  In fact, defendant has made no real showing at all.  The district court's denial of bail pending sentencing is affirmed.  The defendant's renewed motion for bail pending sentencing is denied as moot.